Citation Nr: 1640174	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected depressive disorder not otherwise specified.  

2. Entitlement to a rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, G.J.


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to October 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2010 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is retained by the RO in Atlanta, Georgia.  

Additional evidence was added to the claims file after the July 2013 Statement of the Case.  The Veteran waived RO review over additional evidence during the May 2016 Travel Board hearing.  Therefore, all evidence has been reviewed by the Board. 

By correspondence received on August 8, 2016, the Veteran requested that his case be advanced on the docket based on financial hardship.  The Board finds good cause to grant the Veteran's motion, and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Prior to May 25, 2016, the Veteran's depressive disorder caused occupational and social impairment due to mild or transient symptoms.

2. From May 25, 2016, the Veteran's depressive disorder was manifested by symptoms resulting in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for depressive disorder prior to May 25, 2016 have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2015).

2. The criteria for a rating of 30 percent, but no higher, for depressive disorder from May 25, 2016 have been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See July 2009 VCAA correspondence, February 2010 VCAA correspondence, May 2016 Travel Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran was provided VA examinations in January 2010, April 2010, and May 2016.  The examinations and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Increased Ratings Generally 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

A. Depressive Disorder

The Veteran's depressive disorder has been rated under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under these criteria, a 10 percent rating is warranted for depressive disorder when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for anxiety disorder is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for anxiety disorder is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders.

One factor for consideration is the GAF score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In June 2009, the Veteran reported depression due to chronic pain.  He was described as alert, coherent, relevant, spontaneous, in good control, and not in emotional distress.  He was well oriented and denied any suicidal and homicidal ideation.

The Veteran was afforded a VA examination in January 2010.  During the examination, the Veteran indicated that he has been married for 23 years and described the marriage as "good".  He noted a close relationship with his daughter and stated he has church friends and keeps in touch with his father and siblings.  His leisure activities include spending time with his family, church, and watching television.  He endorsed a depressed mood, fluctuating concentration, and low self-esteem.  He denied suicidal ideation.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, his attitude friendly, and his affect constricted.  His attention was intact and he was oriented.  Thought processes and content were unremarkable.  He denied hallucinations, obsessive/ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  A GAF score of 65 was assigned. 

During a VA examination in April 2010,  the Veteran stated he had low energy, decreased concentration, and low self-esteem.  He denied suicidal ideation.  He indicated that his marriage was "having some rough patches" for approximately 2 years but again stated he had a close relationship with his daughter, church friends, and father-in-law and brother-in-law.  He was described as clean, appropriately dressed, his speech was unremarkable, and his affect was normal.  His thought processes and content were unremarkable.  The Veteran denied panic attacks and obsessive/ritualistic behavior.  A GAF score of 65 was assigned.  The examiner found that the Veteran's symptoms were transient and mild and cause a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

During treatment in May 2010, the Veteran reported doing better since his medication was changed about a month previously.  He indicated an improved mood, decrease in crying spells, and overall better outlook in general.  He was noted to be alert, coherent, in good control, and well oriented with no suicidal or homicidal ideation.  

In May 2012, the Veteran reported doing better with a decrease in depression and an improved outlook.  His self-esteem was adequate.  He stated that he planned to volunteer at his daughter's summer camp and stated he was involved with church activities.  

Treatment in November 2012 indicates that the Veteran reported his depression fluctuates and follows closely to his levels of chronic pain.  He indicated that his activity level is limited, that he has fluctuating self-esteem, and that he has occasional crying spells when he has difficult days.  His mental status was alert, coherent, in good control, and well oriented.  There was no active suicidal or homicidal ideation. 

In November 2013, the Veteran indicated he had ongoing difficulty with his mood, being predominantly dysphoric and irritable with mood swings.  The Veteran was described as dressed in casual clothes, well groomed, in no acute distress, speech intact, alert, coherent, in good control, oriented, and no active suicidal or homicidal ideation.  His judgment and insight were adequate, mood was depressed and dysphoric, and his affect was congruent.  A GAF score of 48 was assigned. 

During treatment in July 2014, the Veteran indicated that he was doing fair but endorsed increased irritability and decreased energy and motivation.  He reported looking forward to a new home purchase and stated that he had been able to play golf which was improving his quality of life.  The physician noted that the Veteran was dressed in casual clothes, was well-groomed, in no acute distress, speech intact, he was alert, in good control, and oriented.  There was no active suicidal or homicidal ideation and the Veteran's judgment and insight were adequate, mood was dysphoric, and affect was congruent.  His GAF score was 57.

Treatment dated in February 2015 indicates that the Veteran complained of lethargy, irritability, and a deepening depression.  He was alert and oriented, neatly dressed, and appropriately groomed for the weather.  Additionally, his thought processes were relevant and his judgment and insight were fair.  There was no evidence of acute psychosis or suicidal or homicidal intent.  A GAF of 55 was assigned. 

During treatment in January 2016, the Veteran denied any audiovisual hallucinations and psychotic symptoms.  He was alert, oriented, neatly dressed, and appropriately groomed.  Additionally, his thought processes were relevant and his judgment and insight were fair.  A GAF of 55 was assigned. 

Based on the above, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's depressive disorder.  The record shows that the Veteran maintained close relationships and participated in activities with his church.  He also discussed playing golf and volunteering with his daughter's summer camp.  He regularly denied panic attacks and was described as oriented and in no acute distress.  The 2010 examiner specified that his symptoms were mild.  The Veteran described himself at that time as "enjoying" family time.  Similarly, in July 2014, he endorsed an improved quality of life due to playing golf.  Records from 2015 and early 2016 do not show any significant change.  Accordingly, for the period prior to May 25, 2016, the Veteran's symptoms showed no more than occupational and social impairment due to mild or transient symptoms.

Consideration has been given to the various GAF scores assigned, ranging from a one-time low of 48 to a high of 65.  While a GAF score of 48 is reflective of serious symptoms, his score was typically in the 50's and 60's, reflective of mild to moderate symptomatology.  The Board finds that the evidence showing the Veteran was alert, cooperative, and neatly dressed throughout this time period is more indicative of mild symptomatology.  The evidence shows that he has some friends, maintains a long-term marriage, and enjoys activities such as golf.  There is no evidence of symptoms such as panic attacks, impaired judgment, or mild memory loss during this time.  The 48 was an outlier.

The Veteran was afforded an additional VA examination on May 25, 2016.  He was accompanied at the examination by his spouse and his 13 year old adopted daughter.  He indicated that he retired in 2008 due to medical problems.  He reported a progression of his depressive disorder since his previous VA examination, including increased depressed mood, diminished interest in activities, insomnia, psychomotor retardation, fatigue, feelings of worthlessness, and diminished ability to think and concentrate.  The Veteran also endorsed anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and a work like setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  

The examiner described the Veteran as calm and cooperative with a neutral mood and congruent affect.  He was alert, awake, and focused and his thinking was logical and goal directed.  He denied suicidal and homicidal ideation along with hallucinations and delusions.  Overall, the examiner indicated that the Veteran's depressive disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  A GAF score was not provided. 

Based on the above, the Board finds that the requirements for a rating of 30 percent, but no higher, for the Veteran's service-connected depressive disorder have been met from May 25, 2016, when the medical records first show a progression of his depressive disorder symptomatology.  During the VA examination, the Veteran reported increased depressed mood and insomnia.  He indicated an intermittent ability to perform activities of daily living and anxiety.  Accordingly, the Board finds that the criteria for a 30 percent rating have been met from this time.  

However, the evidence does not show that the criteria for a higher, 50 percent rating have been met.  His anxiety disorder is not shown to have resulted in flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or, impaired abstract thinking.  The Board fully recognizes that the presence or absence of certain symptoms is not necessarily determinative.  The Veteran's symptoms are found to cause no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Vazquez-Claudio, supra.   Although he was not working, he maintained a marriage and a relationship with his 13 year old daughter.  Additionally, he was described as calm and cooperative with a neutral mood and congruent affect.  He was alert, awake, and focused and his thinking was logical and goal directed.  Accordingly, a rating in excess of 30 percent is not warranted. 

C. Other Considerations

Consideration has been given to the Veteran's competent report of symptoms of his service-connected depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  During the May 2016 hearing, the Veteran stated he has difficulty with concentration and memory.  He also noted that he failed to complete tasks assigned to him at work.  The Board finds the Veteran both competent and credible to report these symptoms.  However, he is not competent to identify a specific level of disability or to assess the severity of a specific symptom presentation.  Such evidence concerning the nature and extent of the Veteran's service-connected depressive disorder has been provided by VA medical professionals who have examined him with adequate consideration of the pertinent and credible evidence of record.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board accords these objective records greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected depressive disorder, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  Indeed, the respective rating criteria specifically contemplate his symptoms, including anxiety and memory loss.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the Veteran's psychiatric disability warranted a 10 percent evaluation prior to May 25, 2016 and 30 percent thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for depressive disorder for the period prior to May 25, 2016, is denied.

A rating of 30 percent for depressive disorder for the period from May 25, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The VA musculoskeletal examination performed in May 2016 has been rendered inadequate by the recent holding by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  Active range of motion measurements were provided in May 2016, but passive motion was not tested.  Consequently, the examination is found inadequate.

As to the Veteran's claim for entitlement to a TDIU, the Board finds that this claim is clearly inextricably intertwined to his claim for an increased rating.  Thus, a decision on the claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain any outstanding medical records relevant to the claims on appeal. 

2. Then, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected lumbar spine disability.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so

The examiner should provide a rationale for all opinions provided.  

3. Following completion of the above, adjudicate the claims on appeal, including entitlement to a TDIU.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his attorney an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


